Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 8 and 13 are pending and under examination. 
Claims 2, 5-7, 9-12 and 14-20 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al., “Huard” (US patent No. 6485733, 11/2002)  further in view of Gundmundsdottir et al., “Gundmund” (Biomed. Res Int. 2013:749078, published online Feb28, 2013).
Huard teaches about successful adsorption of trypsin to Laponite-treated melt blown fabric (see example 7B), wherein said fabric may be used for production of  personal care articles including diapers, bath tissue paper, feminine care products etc., 
Gundmund teaches about Atlantic cod trypsin (i.e. a cold-adapted trypsin, inherently having an activity of at least 0.04 au/hr/Cm2 at a temperature of 16 °C) being 3-10 times more effective in degrading large native proteins and viruses than bovine trypsin (see abstract). Said enzyme is also disclosed to be more flexible at molecular levels (see page 3).
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the diaper, or feminine article of Huard and try to introduce an additional layer of Atlantic Cod trypsin of Gundmund (and optionally additional trypsins) and some salts (such as NaCl and KCl, which can create a neutral environment (for optimum trypsin activity) when hydrated) therein, possibly by enzyme adsorption to polypropylene or a non-woven fabric, wherein said layer does not come into direct contact with subject skin but nevertheless is close enough to reach unwanted proteins in the bodily fluids of the subject to disintegrate them. One of ordinary skill in the art is motivated in additionally introducing a layer of adsorbed Atlantic Cod trypsin of Gundmund (and/or other trypsins) into the article of Huard as conceptually taught by Huard because such attempt will result in preparation of a diaper or feminine article with capability of inactivating many unpleasant proteins present in bodily fluids, and hence removal of unwanted odors from said article(s) during use. Such article of Huard in view of Gundmund is inherently capable of inactivating enveloped viruses in an aqueous aerosol upon contact therewith, rendering the invention obvious, anticipating claims 1, 3, 4 and 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-4, 8 and 13 are rejected on the ground of nonstatutory double patenting over claim 5 of U.S. Patent No. 10,932,505 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the scope of said patented claim overlaps with the scope of claims in this invention.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Claims 1, 3-4, 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/190,299. 
This is a provisional nonstatutory double patenting rejection.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656